Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 1 of 21


                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON WAYS AND MEANS, :
UNITED STATES HOUSE OF       :
REPRESENTATIVES,             :               Docket No. CV 19-1974
                             :
              Plaintiff,     :                Washington, D.C.
         v.                  :            Friday, January 22, 2021
                             :                  3:00 p.m.
UNITED STATES DEPARTMENT     :
OF THE TREASURY, ET AL       :
                             :
              Defendants.    :
-----------------------------x




           TRANSCRIPT OF TELEPHONE STATUS CONFERENCE
             BEFORE THE HONORABLE TREVOR N. MCFADDEN
                   UNITED STATES DISTRICT JUDGE

APPEARANCES:

For the Plaintiff:      DOUGLAS N. LETTER, Esquire
                        MEGAN BARBERO, Esquire
                        United States House of Representatives
                        Office of General Counsel
                        219 Canon House Office Building
                        Washington, DC 20515

For the Defendant:      JAMES J. GILLIGAN, Esquire
                        ELIZABETH SHAPIRO, Esquire
                        CRISTEN C. HANDLEY, Esquire
                        STEVEN A. MYERS, Esquire
                        SERENA M. SCHULZ ORLOFF, Esquire
                        United States Department of Justice
                        Federal Programs Branch
                        1100 L Street, NW
                        Washington, DC 20005

For the Intervenor      PATRICK N. STRAWBRIDGE, Esquire
Defendants:             Consovoy McCarthy PLLC
                        Ten Post Office Square
                        8th Floor South PMB #706
                        Boston, MA 02109
Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 2 of 21


Appearances continued:

For the Intervenor      CAMERON T. NORRIS, Esquire
Defendants:             Consovoy McCarthy PLLC
                        1600 Wilson Blvd.
                        Suite 700
                        Arlington, VA 22209

Court Reporter:         CRYSTAL M. PILGRIM, FCRR, RMR
                        United States District Court
                        District of Columbia
                        333 Constitution Avenue, NW
                        Washington, DC 20001
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 3 of 21     3


 1                           P-R-O-C-E-E-D-I-N-G-S

 2              THE DEPUTY CLERK:     This is civil case 19-1974.

 3   Committee on Ways and Means United States House Representatives

 4   versus United States Department of the Treasury, et al.

 5        Counsel please introduce yourselves for the record

 6   starting with the Plaintiff.

 7              MR. LETTER: This is Douglas Letter, General Counsel

 8   of the U.S. House of Representatives.        Good afternoon, Your

 9   Honor, with me today is Deputy General Counsel Megan Barbero.

10              THE COURT:    Good afternoon folks.

11          Mr. Letter good to hear you again.

12              MR. LETTER: Thank you very much, Your Honor, same.

13              THE COURT:    Anyone from the government on the line?

14              MR. GILLIGAN:    Yes, Your Honor, for the Defendants

15   this is James Gilligan with the Federal Programs Branch of the

16   Civil Division.    With me on the line is Elizabeth Shapiro also

17   Federal Programs and listening in on the public line are

18   colleagues Serena Orloff, Steven Myers, and Cristen Handley.

19              THE COURT:    Good afternoon folks.

20              MR. STRAWBRIDGE:     Good afternoon, Your Honor, Patrick

21   Strawbridge for the Intervenor Defendants.        My colleague

22   Cameron Norris is also listening in on the public line.

23              THE COURT:    Good afternoon folks.

24        We're having a status conference at the Intervenor's

25   request.   The Intervenor has laid out a few concerns that boil
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 4 of 21         4


 1   down to whether the tax returns may now be turned over quickly

 2   to the Plaintiff without Intervenor having an opportunity to

 3   object.

 4             Mr. Letter, I don't know if you or Ms. Barbero are going

 5   to speak, but I'd be interested in hearing from you all first

 6   if the prior subpoenas are still live.        My impression is that

 7   they're not.     And if that's the case, is this case still live

 8   and where do you see this going from here?

 9                MR. LETTER:     Judge, this is -- does the court

10   reporter need us to identify ourselves every time we speak or

11   is that not necessary?

12                THE COURT:     I think we'll be able to make it clear

13   from my questions.        Thank you, sir.

14                MR. LETTER:     Sure, thank you, thank you.    I did one

15   of these the other day and the Judge wanted us to say who we

16   were each time we spoke, anyway this is Mr. Letter.          I'll be

17   doing the talking, although Ms. Barbero, as always, will be

18   here to correct anything that I say wrong which happens often.

19        Your Honor, the case is still live because one, the Ways

20   and Means Committee still does want to obtain the tax return

21   material that is requested.        It's live because we have a

22   request that was made under section 6103 and in our view that

23   request is still there before the Treasury Department.            It does

24   not expire.

25        We have a history of the Committee making 6103 requests
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 5 of 21         5


 1   and they carry over from one Congress to the next.          So that's

 2   the tradition of practice that the Committees who are covered

 3   by 6103 and Treasury has followed in the past.

 4        The chairman of the Committee has been authorized by the

 5   Rules package that is passed by the 117th Congress.          The

 6   beginning of the Congress he's been authorized to reissue the

 7   subpoena if that is necessary.

 8        Just as a reminder, Your Honor, we have a 6103 request and

 9   then subpoenas serve as belts and suspenders approach.             So the

10   chairman has not yet reissued the subpoena, but he is

11   authorized to do so and whether he does so or not will heavily

12   depend on -- it may well be there's no need for the subpoena

13   because the Treasury Department will follow what we believe is

14   the clear legal obligation for the Treasury Department to

15   respond to the request under Section 6103.

16              THE COURT:    Okay, that's very helpful.

17              MR. LETTER:    Yes.

18              THE COURT:    So I would be interested in your response

19   to the Intervenor's request.      I think their request really

20   would not run against your client directly, but be that as it

21   may, I would be interested in your view on this idea of kind of

22   pausing things to ensure that the case doesn't become ripe and

23   moot all at once.    And then also their desire to potentially

24   amend their complaint or to amend their answer to file counter

25   claims.
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 6 of 21       6


 1              MR. LETTER:    Right, Your Honor.     And thank you for

 2   asking for our views.     As you said, they wouldn't probably run

 3   against us.

 4        So here's our view.     Taking them in order as I understood

 5   Mr. Strawbridge's questions.      Would there be consent to former

 6   President Trump asserting claims against the Committee and the

 7   Treasury Department?

 8        We don't consent to asserting claims to the Committee

 9   because we don't think that there's any authority to do that in

10   light of the Speech or Debate Clause.        We don't have a position

11   on whether Mr. Trump should be able to realign in this case so

12   that he can now go against the Treasury Department.

13        As to whether or not the parties agree not to disclose

14   President Trump's returns until after this Court and the D.C.

15   Circuit rule.    Again, we say no because we don't have the

16   returns.   So obviously there should be no order against us, so

17   any order wouldn't be directed at us.

18        If for some reason there were a request that it be

19   directed against us, it too would be improper for two reasons.

20   One is the D.C. Circuit's decision under Hertz v. Barak that

21   says courts have no authority to issue this kind of order

22   involving what Congress does or doesn't do with documents.           So

23   if we have the material, there would be no authority to issue

24   an order against the Committee anyway in addition to the Speech

25   or Debate Clause.
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 7 of 21        7


 1        Third, the question is should the Court issue an interim

 2   order?   And again under some provisions I just said, no such

 3   order could be issued against the Committee.         And again so we

 4   would not be asked would we agree not to disclose until after

 5   this Court -- oh, I'm sorry, the interim.        I was just talking

 6   about the last one.

 7        The interim would be should we be pursuant to the inherent

 8   powers, et cetera.    We think no one, no such order can be

 9   issued against the Committee as I just said a moment ago.

10        Two, I do feel it's necessary to point out this is an

11   emergency styled as an emergency, but it's of their own making.

12   Obviously President Trump knew way before January 19th that he

13   was no longer going to be the President on the afternoon of

14   January 20th.    So this should have been filed a long time ago

15   at a minimum after January 6th when Congress confirmed the

16   electoral college vote.     So this request is made way too late.

17        But in addition, we just don't think that that kind of

18   order should be issued because we've been -- Congress has been

19   House has been stymied for these long periods by court orders

20   of this type and as a result numerous investigations have been

21   obstructed and our feeling is enough is enough.         The statute

22   here is clear.    Shall means shall, and therefore the Treasury

23   Department should turn over the material to the House under the

24   statute and that really should be the end of it is our view.

25   And we, therefore, hope that the Justice Department on behalf
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 8 of 21      8


 1   of the Treasury Department would oppose any such order because

 2   we just, we just can't have these kinds of delays that drag on

 3   for month after month after month.

 4                THE COURT:    So a couple of follow up questions on

 5   that Mr. Letter.

 6           First, as we both know I think the proposed remedy would

 7   not run against the House here.       It would just run against the

 8   Executive Branch, but even if it did run against the House, I

 9   read Judge Nichols' opinion in Trump v. Committee on Ways and

10   Means.     I got to tell you I thought it was pretty persuasive;

11   obviously, it's not binding.       But do you see, can we

12   distinguish that case or do you just disagree with it?

13           My final question for you kind of on a slightly different

14   topic.     I know at various points you've objected and then

15   consented to this case being stayed largely based on what's

16   happening in the circuit as far as I can tell.         Whether the

17   circuit believes that you have, could proceed with this type of

18   case.

19           At this point, are you desirous of us now moving forward

20   or do you think we should keep this case stayed while similar

21   cases are percolating through the upper courts?

22                MR. LETTER:    Yes, Your Honor, you packed a fair

23   amount in there.     Let me try to take each one and if I forget

24   any, please remind me.

25           So with regard to Judge Nichols, obviously Judge Nichols
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 9 of 21      9


 1   is a splendid judge.     In this particular situation I think the

 2   phrase is (indiscernible) so we think his ruling in the New

 3   York State Tax case is wrong.      But more important, I think for

 4   your purposes, it is clearly distinguishable because there

 5   Judge Nichols ruled that he granted the motion dismissed by the

 6   State of New York.     So New York was out.     He made clear it was

 7   out of his jurisdiction.     And therefore he chose, we think,

 8   incorrectly but he chose to issue an order against the House.

 9        Here we don't think you should issue an order against

10   Treasury, but you have jurisdiction over Treasury as far as

11   we're aware.     And, therefore, clearly there still should be no

12   order whatsoever against the House since the situation that

13   Judge Nichols was facing just is not present here.

14        As far as what we've done in the past other cases,

15   remember none of those other cases actually have this separate

16   situation.     We have a statute that says that, as I said, shall

17   means shall.     The materials should be turned over.       Obviously,

18   the Treasury Department was taking a different view before.

19        We hope that under the current administration, the

20   Treasury Department will recognize what the law says and the

21   Treasury Department will simply disclose the material as

22   required by law and that there should not be any need for

23   delay.   Frankly, it's very difficult to figure out that it

24   would be wrong for the Treasury Department to follow the order

25   of the statute.     I think I said before I'll remind Your Honor,
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 10 of 21    10


 1   to our knowledge no such request under this statute has ever

 2   been denied by Treasury before when even the Senate, the House

 3   or the Joint Committee on Taxation made the requests.

 4              THE COURT:    And then on the status of the case Mr.

 5   Letter, should we lift the stay at this point?

 6              MR. LETTER:    In shortness that would be fine, because

 7   obviously at this point there's really nothing for the House

 8   directly to do.     We would hope that the Treasury Department

 9   will recognize what its statutory obligations are and they will

10   provide the material.

11         If the Treasury Department indicates that it is not going

12   to do that, then certainly the case could move forward and we

13   can go from there.      In the interim, what you had is the D.C.

14   Circuit has made clear that there is Article III jurisdiction

15   to enforce subpoenas by the House and that a panel, the Court

16   held will be of no cause of action to enforce a subpoena.          The

17   D.C. Circuit has vacated that ruling and scheduled a hearing en

18   banc argument in February.

19         But again, those cases do not involve, those search and

20   subpoena cases do not involve a clear statutory direction that

21   material should be turned over.

22              THE COURT:    Okay.   Mr. Gilligan, I know it might be

23   hard to imagine things could be changing a fair amount in the

24   department, but what can you tell me about the government's

25   position at this point?
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 11 of 21    11


 1                MR. GILLIGAN:   Not much more, Your Honor, then what's

 2   said on our behalf in President Trump's motion.

 3         We have had a chance to confer briefly with our new

 4   leadership at DOJ.     We have not been able to touch base on this

 5   matter with the new leadership at Treasury.         So in terms of the

 6   position of the Treasury Department or the Executive Branch on

 7   releasing as in Trump's tax return information to the

 8   Committee.     We still have no idea whether any decision has been

 9   reached by the new administration on that issue.          We don't know

10   whether any sort of position is imminent.         We don't even know

11   whether it's under active consideration by any of the new

12   leadership who are, to speak quite figuratively, in the

13   building at this point.

14         The new administration is -- this has only been the second

15   full day in office.     Most of our leadership at DOJ and the

16   leadership of Treasury are not yet in place and there are a lot

17   of complaints.     So that is why we proposed that to maintain the

18   status quo for a short period while the new administration gets

19   in place, sort to speak, that we for a couple weeks time, two

20   weeks or so, put an order in place that would require us to

21   provide 72 hours notice to President's counsel if any decision

22   is reached to release President Trump's tax return information

23   to the Committee and that would then permit President's counsel

24   to take whatever action it would deem appropriate at that time.

25         The two week period will hopefully give us more of an
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 12 of 21     12


 1   opportunity to speak with our principal and to give them an

 2   opportunity to chew on some of these issues that they haven't

 3   had so far.     I can't guarantee that within two weeks that there

 4   will be a determination either to release or not to release tax

 5   return information.

 6           It may be that we'll need to come back to the Court and

 7   ask for some additional time to consider the matter.           There are

 8   a lot of legal and institutional interests that are implicated

 9   by both the personal questions and the merits of these cases as

10   Your Honor knows from the briefing.        So it may not be possible

11   within two weeks to resolve it all, but at least if we keep

12   things at a standstill for the moment with the notice

13   requirement to address the concerns of President's counsel,

14   President Trump's counsel, I should say, then we think that's

15   the way to balance all of the respective interests at this

16   time.

17           With respect to lifting the stay, we don't think that

18   would be appropriate, I think it's fair to say.          The threshold

19   issues in this case are still to be resolved by the D.C.

20   Circuit en banc in the McGahn case, so moving forward to

21   resolve the issues here would not make sense while they're

22   still under consideration by the en banc Court of Appeals and

23   unless and until they're in the position; on the other hand, by

24   the new administration to release tax return information,

25   there's no reason to go forward for the purpose of, we submit,
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 13 of 21   13


 1   amending the Intervenor Defendant's answer.         It's premature to

 2   talk about cross claims, it seems to us, when we don't know

 3   whether the Committee is going to issue a new subpoena or not.

 4         We don't know what the Treasury Department's position

 5   would be in the face of a new subpoena or even the 6103

 6   request, parenthetically we're not so sure that that request

 7   remains any more alive at this time than the subpoena itself;

 8   6103 requests like the subpoena is an instrument of the

 9   committees or being inspired with the adjournment of the 116th

10   Congress.    That's not an issue that we've looked very closely

11   at, but it's an issue that we have questions about.

12         So given all of the, all of the unanswered questions at

13   this moment, it doesn't seem to us to make sense to lift the

14   stay or for the Intervenor Defendants to amend their answer to

15   stop raising highly speculative cross claims and then putting

16   the defendant's name in the burden of either responding to or

17   perhaps moving to dismiss those cross claims when it's still to

18   be determined what the tax and the position of the parties in

19   alignment what those claims would be.

20               THE COURT:   Yes, so Mr. Gilligan a lot of that makes

21   sense to me.    I certainly understand the need for a couple of

22   weeks to figure out where things are and I would be inclined to

23   do that.

24         I don't know that we need to figure this out today, but

25   I'll just tell you the idea of continuing the stay and not
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 14 of 21    14


 1   allowing counter claims, in my mind, only makes sense as long

 2   as it's clear that you're not turning over the documents.

 3           If two weeks from now your client is saying that they feel

 4   free to turn over the documents, it would be odd to be in a

 5   situation where we're saying we're going to stay this case and

 6   not allowing for counter claims.       I don't know why we would do

 7   that.     And also obviously depending on your client's change of

 8   heart, I think that a lot of the issues that the D.C. Circuit

 9   is considering may kind of fall out.

10           This may end up being a much more straightforward case if

11   it's a former President who's trying to stop the transfer of

12   documents between a couple, the political branches of the

13   government rather than one branch of the government suing

14   another.     That's just, that's my instinct.      Tell me if I'm

15   missing something here.

16                MR. GILLIGAN:   I agree with Your Honor that it's

17   completely hypothetically speaking because I have no

18   information one way or the other.       But if the decision were

19   made to release the President's tax return information to the

20   committee, just off the top of my head, it seems that that

21   would likely moot out a lot of the so called threshold issues

22   that are presented in this case.       Moot out all of these it

23   seems to me that the Committee claims against defendants and it

24   might be appropriate to pass.       If that were to occur, to think

25   about providing President Trump's counsel an opportunity to
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 15 of 21       15


 1   raise some cross claims and we can litigate the merits and any

 2   jurisdictional issues associated with those claims.          I think

 3   that's right.    At least, you know, again I could see that path

 4   that sounds right.

 5         If, however, the decision is made for whatever legal or

 6   institutional interests that the Treasury Department is of the

 7   feeling it cannot release the tax returns to the committee,

 8   then a lot of those same threshold issues remain to be resolved

 9   and it would make sense to keep the case stayed until the D.C.

10   Circuit addresses the issues that are before it now.

11              THE COURT:    Mr. Strawbridge, I intend to issue the

12   temporary order that the Treasury has agreed to.          So you don't

13   need to convince me on that.       I think the main thing I'd like

14   to hear from you about is your view on the stay and what you're

15   planning to do with the amended counterclaim.         I kind of agree

16   with Mr. Letter that this doesn't seem like such an emergency

17   and that if your client wants to move in a different direction

18   then the time is now.

19              MR. STRAWBRIDGE:     Thank you, Your Honor.      I guess

20   there's a bit of a chicken in the egg scenario there and we're

21   happy moving in whatever direction the Court wants.          But until

22   DOJ changes it's position, I don't know that it makes sense for

23   us to draft and file cross claims.        They would be somewhat

24   speculative at least.     We would obviously have more information

25   once DOJ informed us, if they ever inform us, that they are
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 16 of 21       16


 1   changing their position.      So I'm somewhat reluctant to, I think

 2   that Mr. Gilligan noted, to create work or an obligation to

 3   respond or even make allegations that are based on concerns

 4   about what might happen.      Although that has been done before in

 5   the case of third party custodians.        So we could do it.

 6         But I think what makes more sense, just listening to

 7   everybody's view be on the call, we can be ready.          We can

 8   obviously take this period of time to be prepared to file an

 9   amended cross claim if it turns out that or an amended answer

10   with cross claims or counter claims if it turns out necessary

11   so we won't need a lot of time once we know what DOJ's position

12   is.   But I prefer not have to file that because they may end up

13   not being, you know, necessary or relevant and it might just,

14   it might increase difficulties rather than decrease them.

15         I will say just briefly in response to Mr. Letter's

16   assertion that we have somehow delayed.        I think the call

17   demonstrates that we haven't.       DOJ for now has not changed its

18   position and until it does, like I said I don't want to create

19   new paper work.     Moreover, this is the first call we've heard

20   that request even though everyone seems to concede that

21   subpoenas do not survive the House which is not a continuing

22   body, somehow the request does.       It sounds like there's not

23   agreement with that among the other two parties.          So I don't

24   think that we put ourself in a position where we have somehow

25   unreasonably delayed, especially since at least at this moment
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 17 of 21     17


 1   the parties' position have not changed. So we're happy to do

 2   whatever Your Honor wants.

 3         I think an order for now basically granting what DOJ

 4   agreed to is sufficient.      To Your Honor's point we don't need

 5   to actually bind the House.      So the concerns that Mr. Letter

 6   had that again were insufficient to carry the (indiscernible)

 7   case aren't present here.      That'll be fine for us and we can

 8   wait to see.

 9         Our overriding concern here is just simply that we have a

10   chance to raise our merits arguments.        I understand Mr. Letter

11   may have disagreement with those merits arguments.          All we want

12   is the opportunity to make sure that we get a chance to

13   litigate that.

14         I think DOJ's agreed upon relief is sufficient for now and

15   we can begin to move quickly if and when they were to ever

16   change their position.

17              THE COURT:    So here's what I want to do.       I'm going

18   to enter the order requiring 72 hours notice to the President's

19   counsel before any relief of the President's tax return

20   information is made.     This order will run against the Treasury

21   and it is going to last until Friday, February, 5th.

22         I'll ask the parties to file a joint status report no

23   later than Wednesday, February, 3rd.        And this is what I'd like

24   you all to consider before that joint status report.           I want to

25   make sure that the Treasury has an opportunity to consult
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 18 of 21         18


 1   internally and figure out its position on the appropriate way

 2   forward.   And if it needs more time to do that and wants to

 3   extend that order longer, I would be inclined to grant that

 4   request.

 5         But it would be helpful to get us all on the same page

 6   about a process forward and I think I understand the House's

 7   desire to get the information and to reach a resolution here

 8   and not be stayed indefinitely, and that's my desire to move

 9   this case forward as well.      I don't think we can do that until

10   we know what the Treasury intends to do; what position it

11   intends to take on some of the issues.        And I think that will

12   very much inform whether or not we should continue waiting for

13   the D.C. Circuit.

14         I think we all agree that if the Treasury changes its

15   perspective on the appropriateness turning over the documents,

16   there may well no longer be a reason for waiting for the

17   Circuit.   Although there's possibly something I'm missing

18   there.

19         I am also very sympathetic toward the Intervenor's desire

20   to have their day in court before these documents make their

21   way from one branch of the government to the other.          And so I'd

22   like us to try to figure out a way to make that happen.            I'm

23   not making any ruling right now, but as I said, I thought Judge

24   Nichols' opinion in Trump v. Committee on Ways and Means made a

25   lot of sense.    I think the argument would be a lot stronger
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 19 of 21      19


 1   here and that I would seize any ongoing order running against

 2   the Treasury not the House.      So I don't think there would be

 3   any Speech and Debate Clause concern.

 4         I envision quite possibly entering an order along those

 5   lines if there is a change in view from the Treasury, but most

 6   of all I would just like us to try to agree together on a path

 7   forward that we can try to get some resolution here.

 8         Mr. Letter.

 9              MR. LETTER:    Yes, thank you, Your Honor.       I just

10   wanted to say one thing for the record.        Something you said

11   earlier reminded me that a very strong reason why Judge

12   Nichols' opinion is distinguishable is we're not dealing with

13   the President anymore.      We're dealing with a former President.

14   Any of the arguments on separation of powers, etc. etc. are

15   either non-existent or extremely reduced.         So I understand Your

16   Honor's announced your ruling.        I just wanted to get that on

17   the record.

18              THE COURT:    Thank you.     And to be clear, I'm not

19   making a ruling on Judge Nichols' opinion or ordering it.            I'm

20   just indicating how I think this would probably go.          You raise

21   a fair point Mr. Letter.      Of course I think there's still the

22   general All Writs Act discussion and idea of avoiding a

23   situation where a live matter and potential injury to an

24   individual is mooted out before it can be decided by the Court.

25   I think that would still hold, but you raise a fair point.
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 20 of 21    20


 1         Mr. Gilligan, anything further we should discuss today?

 2              MR. GILLIGAN:     Barring any suggestions from Ms.

 3   Shapiro, no, Your Honor, I don't believe there's anything more

 4   from the government?

 5              MS. SHAPIRO:     Nothing from me, Your Honor.

 6              THE COURT:     Okay, and Mr. Strawbridge?

 7              MR. STRAWBRIDGE:     No, thank you, Your Honor.

 8              THE COURT:     All right, thanks folks.      I look forward

 9   to hearing from you in about two weeks.

10         Have a good day.

11              MR. LETTER:     Thank you, Your Honor.

12              MR. GILLIGAN:     Thank you, Your Honor.

13              MR. STRAWBRIDGE:     Thank you, good afternoon.

14             (Telephone conference adjourned at 3:34 p.m.)

15                                   -oOo-

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-01974-TNM Document 104 Filed 02/24/21 Page 21 of 21   21


 1                                 CERTIFICATE

 2         I, Crystal M. Pilgrim, Official Court Reporter, certify

 3   that the foregoing is a true and accurate transcript, to the

 4   best of my ability, of the proceedings remotely reported in the

 5   above-entitled matter.

 6         Please Note: This hearing occurred during the COVID-19

 7   pandemic and is, therefore, subject to the technological

 8   limitations of court reporting remotely.

 9

10   _________________________________           ________________________
     /s/ Crystal M. Pilgrim, FCRR, RMR            Date: February 2, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
